Citation Nr: 1740679	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to residuals of burns to the hands and face.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to residuals of burns to the hands and face.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1979 to November 1983.  

This case is before the Board of Veterans' Appeals (Board) from rating decisions from February 2007 and March 2009 of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and then in New York, New York.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is of record. 

A claim for waiver of recovery of an overpayment stemming for educational debt is addressed in a separate decision.


REMAND

The Board finds that additional development is required for the remaining claims of entitlement of service connection for HIV and bilateral peripheral neuropathy of the upper and lower extremities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claim of service connection for HIV, the Board notes that the claim was last remanded by the Board in January 2016 to provide the Veteran a VA examination to assess the nature and etiology of his HIV.  At a May 2016 VA examination, the VA examiner found that the Veteran's HIV was less likely than not related to any aspect of active service.  However, the Board notes that the VA examiner's conclusion was based entirely on the fact that the examiner found no evidence of HIV during or directly after service.  While the examiner addressed potential abnormal blood tests during service, and dismissed that theory of etiology, the report and rationale was silent as to the Veteran's claimed blood transfusion during active service.  In the January 2016 remand directives, the Board explicitly requested that any rationale with regard to etiology of the Veteran's HIV must speak to the assertion of a blood transfusion during active service.  As the May 2016 VA examination report is silent on such potentially important risk factor, the Board finds that examination to be incomplete.  The Board finds that the VA examiner did not provide adequate or complete rationales with regard to the opinions on the etiologies of the claimed disabilities as directed by the Board previous remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate or incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to peripheral neuropathy of the upper and lower extremities, claimed as secondary to service-connected residuals of burns to the hands and face, the Board also finds that May 2016 examiner's rationale is incomplete.  In the opinion, the examiner noted no etiological relationship to the service-connected disabilities of the hand and face.  However, the examiner's analysis and conclusion did not address aggravation.  Consequently, the Board finds that rationale is incomplete as it speaks only to causation and not aggravation, and does not address whether the burn residuals, while anatomically disparate, could have aggravated neuropathy of his upper and lower extremities.  Therefore, further opinion is required to address those issues. 

Furthermore, the Board notes that the May 2016 VA examination determined that the Veteran's neuropathy was actually the result of, or secondary to, the Veteran's long time HIV.  Therefore, the Board finds that the Veteran's claim for his neuropathy of the upper and lower extremities to be inextricable intertwined with the claim for service-connection for HIV, which is being remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the Agency of Original Jurisdiction first.  Therefore, as the issue of service connection for HIV remains on appeal, the claims for neuropathy cannot be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient medical records not already associated with the claims file.  

2.  After completing the above development, obtain an addendum opinion from the examiner who conducted the May 2016 VA examination of HIV.  If that examiner is not available, schedule the Veteran for an examination with another examiner to obtain the opinion.  The examiner must review the Veteran's claims file and should note that review in the report.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After conducting all required tests and examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's HIV had its onset during active service or is related to any in-service disease, event, or injury.  Appropriate consideration must be given to all potential risk factors the Veteran has identified as the source of his HIV infection, to include a claimed blood transfusion during service.  As noted in March 2004, the appellant stated that he believed that an inservice blood transfusion was the source for his infection.  In contrast, during an October 2008 HELP/PSI assessment conducted in the Bronx, New York, the Veteran reported a history of crack cocaine use, being molested by a neighbor, and homosexual contact.  At that time the appellant stated that he believed that homosexual contact was the source of his infection.  In 2008 the appellant did not mention receiving a blood transfusion while on active duty.  A complete rationale must be given for any opinion provided.

3.  After completing the above development, obtain an addendum opinion from the same examiner who conducted the May 2016 VA examination of peripheral neuropathy of the upper and lower extremities.  The examiner should address whether peripheral neuropathy in the upper and lower extremities, is at least as likely as not caused by or aggravated (permanently worsened) by service-connected residuals of burns to the hands and face.  A complete rationale must be given for the opinion provided.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  




